TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00627-CR



                              Trevarrus Cortez Graves, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 70232, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Trevarrus Cortez Graves seeks to appeal from a judgment of conviction

for aggravated robbery. See Tex. Penal Code § 29.03. The trial court has certified that this is a

plea-bargain case and appellant has no right of appeal. Accordingly, the appeal is dismissed for want

of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: October 8, 2014

Do Not Publish